Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6-11, 13, 14 and 16-20 are pending.
Claims 1, 2, 4, 6-11, 13, 14 and 16-20 are allowed.
Claims 3, 5, 12 and 15 are cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ishan Weerakoon on July 26, 2022.

Please amend claims 1, 3, 5, 8, 10, 12, 15, 17, 19 and 20 as follows: 


1. (Currently Amended) An electronic device, comprising:
	 a display;
	 at least one processor; and 
	 a memory comprising instructions that when executed by the at least one processor, cause the electronic device to perform, at least, the following:
launching a first application;
displaying a first prompt when a difference between a first time limit preset for the first application and a first amount of usage time for the first application is less than or equal to a preset threshold; 
displaying a first icon corresponding to the first application by changing a visual appearance of the first icon when the first amount of usage time reaches the first time limit;
displaying a  second prompt indicating that  the first amount of usage time  reaches  the first time limit  and locking the first application;
launching a second application;
displaying a  third prompt indicating that a second amount of usage time for the second application reaches a second time limit preset for the second application and locking the second application;
receiving an instruction requesting time extension for the second application;
detecting a sequence of digits input on the electronic device for password authentication; and
extending a time period of the second application in response to a determination that the detected sequence of digits corresponds to a preset password. 
           
3. (Cancelled) 

5. (Cancelled) 


8.  (Currently Amended) The electronic device according to claim 1, wherein the instructions, when executed by the at least one processor, further cause the electronic device to perform displaying a first identifier on   the first icon corresponding to the first application to indicate that the first time limit is set for the first application.

10.   (Currently Amended) A method for an electronic device, comprising:
launching a first application;
displaying a first prompt when a difference between a first time limit preset for the first application and a first amount of usage time for the first application is less than or equal to a preset threshold; 
displaying a first icon corresponding to the first application by changing a visual appearance of the first icon when the first amount of usage time reaches the first time limit;
displaying a  second prompt indicating that  the first amount of usage time   reaches  the first time limit  and locking the first application;
launching a second application;
displaying a  third prompt indicating that a second amount of usage time for the second application reaches a second time limit preset for the second application and locking the second application;
receiving an instruction requesting time extension for the second application;
detecting a sequence of digits input on the electronic device for password authentication; and
extending a time period of the second application in response to a determination that the detected sequence of digits corresponds to a preset password. 

12. (Cancelled) 

15. (Cancelled) 

           17. (Currently Amended) The method according to claim 10, further comprising:
displaying a first identifier on  the first icon corresponding to the first application to indicate that the first time limit is set for the first application.

19. (Currently Amended) The method according to claim 10, wherein the  second prompt and the  third prompt are displayed in a form of a pop-up window.

20. (Currently Amended) A non-transitory computer readable medium including instructions stored thereon, which, when executed by at least one processor, cause an electronic device to perform  operations comprising:
launching a first application;
displaying a first prompt when a difference between a first time limit preset for the first application and a first amount of usage time for the first application is less than or equal to a preset threshold; 
displaying a first icon corresponding to the first application by changing a visual appearance of the first icon when the first amount of usage time reaches the first time limit;
displaying a  second prompt indicating that  the first amount of usage time  reaches  the first time limit  and locking the first application;
launching a second application;
displaying a  third prompt indicating that a second amount of usage time for the second application reaches a second time limit preset for the second application and locking the second application;
receiving an instruction requesting time extension for the second application;
detecting a sequence of digits input on the electronic device for password authentication; and
extending a time period of the second application in response to determination that the detected sequence of digits corresponds to a preset password. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10 and 20, the primary reason for allowance is the inclusion of  “displaying a first prompt when a difference between a first time limit preset for the first application and a first amount of usage time for the first application is less than or equal to a preset threshold; displaying a first icon corresponding to the first application by changing a visual appearance of the first icon when the first amount of usage time reaches the first time limit” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196